Citation Nr: 1721027	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-33 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic sinus disability, to include sinusitis and allergic rhinitis. 

2.  Entitlement to service connection for a deviated nasal septum.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1994 to January 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2015, the Veteran and his spouse testified at Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript is associated with the claims file.

These matters were previously remanded by the Board in April 2016 for further evidentiary development.  They now return for appellate review.


FINDINGS OF FACT

1.  The most probative evidence of record does not demonstrate that the Veteran has a chronic sinus disability, to include sinusitis and/or allergic rhinitis, that was caused by or otherwise etiologically related to his active service. 

2.  The most probative evidence of record does not demonstrate that the Veteran's deviated nasal septum was caused by or otherwise etiologically related to his active service. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic sinus disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a deviated nasal septum have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A March 2010 VA pre-adjudication letter satisfied the duty to notify provisions with respect to service connection for sinusitis and a deviated septum and notified the Veteran of the criteria pertinent to the establishment of effectives date and disability ratings.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c).  The Veteran's service medical records, VA treatment records and VA examination reports are associated with the claims file.  Pursuant to the April 2016 Board remand, updated VA treatment records were associated with the record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.

The Veteran was afforded a VA nose, sinus, larynx, and pharynx examination in July 2010.  The Veteran was afforded a sinusitis, rhinitis and other conditions of the nose, throat, larynx, and pharynx examination in August 2012.  Pursuant to the April 2016 Board remand, the Veteran was afforded a VA sinusitis, rhinitis and other conditions of the nose, throat, larynx, and pharynx examination in May 2016 which further addressed the claims for a sinus disability and a deviated nasal septum.  The Board notes that the Veteran's pertinent clinical history was considered by the VA clinician who completed May 2016 VA disability benefit questionnaire, and this examiner provided adequate discussion of her clinical observations and rationales to support her individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file.  Thus, the May 2016 sinusitis, rhinitis and other conditions of the nose, throat, larynx, and pharynx disability benefits questionnaire is therefore deemed adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

As noted above, this case was previously remanded by the Board in April 2016.  As discussed above, the April 2016 remand directed the Veteran be afforded an examination to address his sinus and deviated septum claims, which was accomplished in May 2016.  Additionally, the April 2016 Board remand directive of obtaining updated VA treatment records was accomplished.  After the development specified in the April 2016 Board remand was completed, a June 2016 supplemental statement of the case was issued.  As such, there has been substantial compliance with the evidentiary development ordered by the Board in its April 2016 remand and a remand for additional corrective action is unnecessary.  Stegall v. West, 11 Vet. App. 268 (1998).

In further compliance with the fundamentals of due process, the Veteran has been afforded a hearing before a VLJ in support of this appeal.  See 38 C.F.R. § 20.700 (a) (2016).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103 (c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in November 2015, the issues on appeal, to include service connection for a sinus disability and a deviated nasal septum, were fully explained by the VLJ.  In addition, the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate these claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).


II.  Merits of the Claims

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the claimant must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2015); 38 C.F.R. § 3.303 (a).

The requirement for a current disability is satisfied if the disability is present at any point proximate to the claim, during the claim, or to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2014).  If there is no evidence of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Additionally, there must be a demonstration of symptoms proximate to, or since, the time the application is filed.  Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998).  Furthermore, pain alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

A.  Sinus Disability 

The Veteran seeks service connection for a chronic sinus disability, which he asserts onset during service.  In a February 2011 notice of disagreement the Veteran, in part, stated his symptoms of allergic rhinitis started around 1994 when he was aboard the USS Fort Fisher.  He also linked his sinusitis to his deviated nasal septum.  In November 2015 testimony, the Veteran reported shortly after reporting to his first command, he began experiencing watery eyes, an itchy throat, a runny nose, and headaches, which continued after service and which he treated with over the counter medications.  

In this case, the evidence of record does not contain probative evidence of a chronic sinus disability at any time proximate to, or since, the claim.  During the pendency of the claim, a July 2010 nose, sinus, larynx and pharynx examination report found no objective findings to support a diagnosis for sinusitis and no objective findings to support a diagnosis for allergic rhinitis.  The July 2010 VA examiner noted that there were no private records available indicating chronic conditions, and only a single October 2009 VA treatment record noted an acute care visit with a complaint of sinus congestion with facial pain and purulent rhinorrhea over the past two weeks.  However, the July 2010 VA examiner found that no sign of acute inflammatory process was seen, there was no bony erosion and that the frontal maxillary ethmoid and sphenoid sinuses were satisfactorily visualized.  The July 2010 VA examiner stated no unusual abnormality of the turbinates was seen.

An August 2012 sinusitis, rhinitis and other conditions of the nose, throat, larynx, and pharynx examiner diagnosed the common cold with symptom of sinus congestion, resolved.  The August 2012 VA examiner stated normal objective findings did not support chronic sinusitis and that a diagnosis of allergic rhinitis was based on history only, and specifically stated the Veteran had currently normal objective findings.  The August 2012 VA examiner reported x-ray testing revealed the Veteran's maxillary frontal ethmoid and sphenoid sinuses appeared well aerated without overt mucosal thickening or air fluid levels, and there was no osteosclerosis, a finding of long standing disease, was identified.  The August 2012 VA examiner reported nasal endoscopy results were normal and August 2012 imaging reflected there was no radiographic evidence of sinusitis.  

A May 2016 sinusitis, rhinitis and other conditions of the nose, throat, larynx, and pharynx examiner stated there was no evidence of acute or chronic sinus condition or its residuals, on examination.  The May 2016 examiner further stated no opinion could be offered because no condition was diagnosed.

VA treatment records also reflect sinus related complaints.  As cited by the July 2010 examiner, an October 2009 VA treatment record noted sinus congestion with facial pain and purulent rhinorrhea over the past two weeks.  Another October 2009 VA treatment record noted, in part, the Veteran complained of sinus drainage, headache, and watery eyes for two weeks.  A December 2010 VA treatment record, in part, noted four days of cough, mucosus production, fevers chills and malaise and listed allergic rhinitis as an active problem and diagnosed sinobronchitis.  A January 2012 VA treatment record noted in part, sinusitis, will treat with augmenting Zyrtec and Flonase.  Another January 2012 VA treatment record noted complaints of nasal congestion for approximately two weeks with frequent headaches, runny nose, clear to yellowish phlegm but denied cough.  An August 2012 VA treatment record noted no radiographic evidence of sinusitis.  A July 2013 VA treatment record noted allergic rhinitis, postnasal drip, Flonase, and Zyrtec were discussed.  In a March 2014 VA treatment record, the Veteran reported chronic sinus congestion and drainage, worse during allergy season.  An April 2014 VA treatment record noted the Veteran reported ongoing problems with sinus issues and would like an evaluation.  A June 2014 VA treatment record noted left nasal septal deviation with no evidence of chronic sinus disease.  A July 2014 VA treatment record noted a deviated septum only, and no evidence of chronic sinusitis.  A December 2014 VA treatment record reflected the Veteran felt he had an ongoing sinus infection and experienced bad breath at times.  The December 2014 VA treatment record noted the Veteran was producing some yellow nasal mucus and reported chronic problems with his sinuses.  The December 2014 VA treatment record noted the Veteran had a computerized tomography scan of the sinuses done in June 2014 which did not show any acute or chronic disease.  The December 2014 VA treatment record noted sinusitis and a past history of allergic rhinitis.  

Thus, the most probative evidence fails to demonstrate that it is at least as likely as not that the Veteran currently has a chronic sinus disability related to active service.  As described above, there are few indications of sinusitis, as noted in a January 2012 and December 2014 VA treatment records, and such was not endorsed by prior or subsequent VA examiners, who were tasked with evaluating the Veteran's sinus condition.  Additionally, the January 2012 and December 2014 VA treatment records did not indicate x-ray testing was performed in conjunction with a diagnosis, unlike the VA examination reports.  Similarly, with respect to allergic rhinitis, VA treatment records did not provide a consistent diagnosis.  Moreover, a diagnosis of allergic rhinitis was indicated by history only by the August 2012 VA examiner, but was not shown upon examination.  Furthermore, there is only an indication of a discussion of postnasal drip, as described above, in a July 2013 VA treatment, which did not endorse a diagnosis.  As such, service connection for a chronic disability is not warranted.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As noted above, entitlement for service-connected disease or injury is specifically limited to cases where such incidents have resulted in a disability and in absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225. 

Assuming, arguendo, that a chronic sinus disability of allergic rhinitis was demonstrated, there is no competent evidence suggesting a nexus between allergic rhinitis disability and his military service.

The Veteran's service treatment records reflect in a February 1994 dental health questionnaire, the Veteran checked yes to questions regarding the existence of asthma and sinus problems.  In a dental health questionnaire signed in September 1994 and September 1995, the Veteran checked yes to questions regarding the existence of asthma, to sinus problems and noted allergies of onions, flowers, and powders.  In a January 1996 Report of Medical History, conducted in conjunction with separation, the Veteran checked no to questions regarding the existence of asthma and hay fever to but checked yes to sinusitis.  However, the January 1996 examiner qualified the Veteran's response such by stating the Veteran had sinus congestion when he caught a cold and had never been seen in sick call.  The January 1996 separation examination also referenced sinus problems under the section titled recommendations - further specialist examinations indicated.  However, as noted above, the January 1996 examiner did not endorse a diagnosis, even while acknowledging the Veteran's subjective complaints.  Thus, the record does not reflect that the Veteran received treatment nor was diagnosed in service for a sinus disability, to include allergic rhinitis.

Additionally, the medical evidence of record does not establish that a sinus disability, to include allergic rhinitis, is related to the Veteran's active service on any basis.  The August 2012 VA examiner reported that although the objective physical examination was normal, the Veteran was diagnosed with allergic rhinitis in the late 2000s or so, many years after military service.  Thus, allergic rhinitis was diagnosed approximately a decade after separation from service.  Additionally, certain VA treatment records only noted sinus symptoms had existed for a short period, such as October 2009 or January 2012 VA treatment records which documented sinus related symptoms had only existed for the prior two weeks or a December 2010 VA treatment which noted sinus related symptoms for the prior four days.  Such is for consideration and weighs against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, the August 2012 VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Specifically, regarding allergic rhinitis, the August 2012 VA examiner stated there were no complaints, diagnosis, or treatment, of allergic rhinitis while in service as well as for many years after service.  The August 2012 VA examiner also stated that a history of sinus congestion in a setting of a cold infection that has been resolved is not the same as allergic rhinitis and does not cause or relate to allergic rhinitis diagnosed a decade after service.

Although the August 2012 VA examiner did not address the 1994 and 1995 dental health questionnaires, such were self-reports of symptoms by the Veteran and do not constitute a medical diagnosis, which is consistent with the August 2012 VA examiner's opinion.  

To the extent that the Veteran claims a sinus disability, to include allergic rhinitis, is related to his service, the Board finds that the etiology of such is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The diagnosis of a sinus disability, to include allergic rhinitis, and/or the etiology thereof, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As the Veteran has not demonstrated that he has expertise in medical matters, he is not competent to render a medical etiology of a sinus disability, to include allergic rhinitis, in this case.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

Additionally, secondary service connection may also be granted for a disorder aggravated by a service-connected disability, and as noted above, the Veteran linked his sinus disability to his deviated nasal septum.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  However, as entitlement to service connection for a deviated nasal septum is denied below, the provisions regarding secondary service connection are not for application in the present case.

Thus, based on the reasons and bases discussed, as the preponderance of the evidence is against the claim for a sinus disability, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection is not warranted for a sinus disability.

B.  Deviated Septum

The Veteran seeks service connection for a deviated nasal septum, which he asserts is related to his active service.  Specifically, in his February 2011 notice of disagreement and in November 2015 testimony, he stated such was as a result of being kicked in the nose by another shipmate during swim training in boot camp, although not reported at that time.

With respect to a current disability, the July 2010 and May 2016 VA examiners endorsed a diagnosed a deviated nasal septum.  The August 2012 VA examiner did not endorse a diagnosis and found the nasal septum was relatively midline.  However, based on the July 2010 and May 2016 examination reports, the Board finds a current disability of a deviated nasal septum has been demonstrated.   The question remaining for consideration is whether the Veteran's current deviated nasal septum is etiologically related to service.

With respect to an in-service injury or disease, the Veteran's service treatment records are negative for complaints or clinical findings related to a deviated nasal septum.  In an October 1994 service treatment record, the Veteran checked no to a question regarding the existence of ear, nose, or throat trouble.  The Veteran's January 1996 in-service examination, conducted in conjunction with separation, reflects nothing was noted with respect to any nose problems and reflected that his nose was clinically normal upon examination.  Moreover, in a January 1996 Report of Medical History, the Veteran checked no to a question regarding the existence of ear, nose, or throat trouble. 

Additionally, although the Veteran stated in November 2015 testimony, that he did not report or seek treatment for an injury when he was treading water and was struck in the nose, service treatment records reflect other complaints, to include requests for an evaluation for pseudofolliculitis barbae (February 1994, April 1994 and May 1994) and that he hit his right knee (December 1995).  The Board finds that if the Veteran had experienced a nose injury and subsequent symptoms of pain and stuffiness, as described in November 2015 testimony, while in service, it would have been reasonable for him to have reported it, and sought treatment for it, during service, especially as he sought treatment for other medical conditions as noted above; however, there is no record of any complaints or treatment.  Again, the Board emphasizes that the Veteran's January 1996 in-service examination, conducted in conjunction with separation, reflected that his nose was found to be clinically normal upon examination.

The July 2010 examiner diagnosed slight deviated septum and noted such was after service.  In this regard, the July 2010 examiner did note that the Veteran's contention that that he was kicked in nose while in swimming class at boot camp.  However, the July 2010 VA examiner also correctly noted that the Veteran's military record was silent for a deviated septum or for other conditions. 

The May 2016 examiner opined it was less likely as not that the Veteran's deviated nasal septum was caused by or a result of or incurred in service because his service treatment records were silent for this condition which was diagnosed many years after separation from service.  While the May 2016 VA examiner did not specifically address the Veteran's contention that he was struck in the nose while in swimming class during boot camp, the May 2016 VA examiner indicated review of the entire record which includes the Veteran's report of this in-service injury as such was described throughout the record.  

Based on the evidence of record as presented above, the Board finds that the preponderance of the evidence is against the Veteran's claim that his deviated nasal septum was incurred as a result of an event, injury, or disease during active service.  The preponderance of the clinical evidence does not show onset of deviated nasal septum during his period of active military service.  His service medical records do not show that he was ever treated for any complaints or problems related to his nose during active duty.  

Furthermore, in November 2015 testimony, the Veteran recalled he was first diagnosed with a deviated nasal septum in 2006.  There is no medical evidence that objectively demonstrates that the Veteran was diagnosed with a deviated nasal septum any earlier than before 2006, or many years after his separation from active service.  This long gap between his discharge from service and the earliest clinical evidence of a diagnosis of a deviated nasal septum is considered to be evidence that weighs against his claim.  Maxson, 230 F.3d at 1333.  

In essence, there is no persuasive medical evidence of record that provides a nexus between the Veteran's deviated nasal septum with his period of active service.  The Veteran has not provided any competent medical evidence to demonstrate that his deviated nasal septum was caused by, or was a result of, his active military service.  Indeed, as noted above, the opinion of the May 2016 examiner provided in the sinusitis, rhinitis and other conditions of the nose, throat, larynx and pharynx disability benefits questionnaire was predicated on a full overview of the entire relevant record and was presented by an examiner who was specifically tasked to present a nexus opinion after review of the evidence.  As May 2016 examiner explained the reasons for the conclusions based on an accurate characterization of the evidence of record, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

In reviewing the Veteran's claim for deviated nasal septum, the Board has reviewed the written statements and testimony of the Veteran.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of perceivable symptomatology from service onwards.  The Board notes, however that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on the causal question of whether his deviated nasal septum can be attributed to a nose injury during service.  See Davidson, 581 F. 3d at 1316; Jandreau, 492 F.3d 1372.

To the extent that the Veteran attempts to relate his deviated nasal septum to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, as noted above, he is not shown in the record to be a trained medical clinician.  Although lay persons may be competent to provide opinions as to some medical issues, as the specific questions in this case regarding the actual diagnoses, etiologies, time of onset, and degree of severity at time of onset of his deviated nasal septum fall outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking his current deviated nasal septum to his military service.  Jandreau, 492 F.3d 1372.

The Board finds that the ultimate medical conclusion presented in the record is that there is no etiological link relating the Veteran's currently diagnosed deviated nasal septum to his military service.  The most probative medical evidence establishes that the Veteran's deviated nasal septum did not have its onset during service or was caused by or otherwise etiologically related to his active service.

In sum, based on the reasons and bases discussed, as the preponderance of the evidence is against the claim for entitlement to service connection for a deviated nasal septum, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  Accordingly, service connection is not warranted a deviated nasal septum.



ORDER

Entitlement to service connection for a sinus disability, to include sinusitis and/or allergic rhinitis, is denied. 

Entitlement to service connection for a deviated nasal septum is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


